Applicant-Initiated Interview Summary
35 USC § 112(f) 

	The applicant’s representative stated case laws will be cited to show that controller is sufficient structure to not invoke 35 USC § 112(f).  The examiner stated a determination will be made upon consideration of the applicant’s response.  The applicant’s representative took the position that if the controller has structure, then the enablement rejection would be overcome.  The examiner, stated a determination as to whether the enablement rejection is overcome will be made upon consideration of the applicant’s response.

112(a) written description requirement

	The examiner explained issue is whether the instant specification supports “the controller…configured to close the isolation valve, initiate an inert gas flow to the nozzle through the gas inlet, and activate an interruptible power supply substantially simultaneously based on the measured pressure by the pressure sensor” as required by claim 1.
	
Paragraph [0047] teaches:

 when the pressure sensor 175 senses an increase in pressure above a threshold pressure (i.e.--loss of vacuum) in the vacuum chamber 105, the controller 180 closes the isolation valve 185 to prevent oxygen from entering the nozzle 120… when the chamber is opened for maintenance or servicing, the pressure sensor 175 detects the increase in pressure and the controller 180 closes the isolation valve 185

In other words paragraph [0047] teaches when the chamber is opened for maintenance or servicing or when the pressure sensor senses an increase in pressure above a threshold pressure in the vacuum chamber the controller closes the isolation valve.

Paragraph [0049] recites:

 In some embodiments, the controller 180 the isolation valve 185, initiates inert gas flow to the nozzle 120, and activates the uninterruptible power supply 510 to power the heating element 505 substantially simultaneously


                That is, paragraph [0049] teaches simultaneously: 

closing the isolation valve, 
initiates an inert gas flow to the nozzle and 
activates the uninterruptible power supply (UPS). 

However, there is no disclosure that the isolation valve is closed, the inert gas is initiated and the UPS is activated simultaneously based on the measured pressure by the pressure sensor.

As discussed in the Final Rejection, the instant specification supports either closing the isolation valve based on pressure or simultaneously performing 1-3 above.  There is no disclosure that the controller is configured to perform all three functions substantially simultaneously based on the measured pressure.  Indeed figure 7 shows a method where the closed isolation valve, inert gas is initiated and heat (via UPS power) is applied to the nozzle all “when the isolation valve is closed” ([0050] of the published application).  However, the pressure in the vacuum chamber 105 is not increased until the following step 440 for maintenance and servicing (fig. 7 and [0050] of the published application).  This suggests that the simultaneous operation of paragraph [0049] is done before the pressure is risen in the vacuum chamber.  That is, the simultaneous actions 1-3 above do not occur based on a measured pressure.  Since the pressure sensor disclosed in paragraph [0047] is used to close the isolation valve when the pressure in the vacuum chamber is above a threshold during maintenance and servicing, it is clear 
The applicant’s representative stated that the paragraphs all refer to the same controller, thus the functions are combinable.  The examiner disagreed, stating the two embodiments are separate and incompatible because paragraph [0047] requires “when the chamber is opened for maintenance or servicing, the pressure sensor 175 detects the increase in pressure and the controller 180 closes the isolation valve 185”, whereas the simultaneous functional operation of paragraphs [0049]-[0050] and figure 7 occur before the chamber is opened in step 440.  Figure 7 clearly shows in steps 410-430 a closing of the isolation valve, introduction of inert gas and heat to the nozzle all occur before the increase in the pressure in the vacuum chamber 440 (i.e. opened for maintenance or service).  Therefore, the simultaneous closing of the isolation valve initiation of inert gas flow to the nozzle and activation of the uninterruptible power supply ([0049]-[0050]) are not based on the measured pressure by the pressure sensor, since the pressure has not yet increased in the vacuum chamber.
No agreement was reached.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.